Citation Nr: 0008232	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hair loss, as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for symptoms involving 
the skin, as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for elevated blood 
pressure readings, as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for respiratory 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
November 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision by the Buffalo, New York RO, which, in pertinent 
part, denied entitlement to service connection for: hair 
loss, elevated blood pressure readings (characterized as 
hypertension), respiratory symptoms (characterized as 
shortness of breath), and symptoms involving the skin, all as 
chronic disabilities resulting from undiagnosed illnesses.

In a VA Form 9 received by the RO in February 1998, the 
veteran raised the issue of entitlement to service connection 
for hypertension, secondary to service-connected depression.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having hereditary male 
pattern baldness; his allegation that his symptoms are a 
chronic disability resulting from an undiagnosed illness is 
not supported by evidence that would render the claim 
plausible.

2.  The veteran has been diagnosed as having tinea pedis; his 
allegation that his symptoms are a chronic disability 
resulting from an undiagnosed illness is not supported by 
evidence that would render the claim plausible.

3.  There is no evidence of objective manifestations of 
elevated blood pressure readings in service or to a degree of 
10 percent following discharge. 

4.  There is no evidence of objective manifestations of 
respiratory symptoms in service or to a degree of 10 percent 
following discharge. 


CONCLUSION OF LAW

The claims for entitlement to service connection for hair 
loss, symptoms involving the skin, elevated blood pressure 
readings, and respiratory symptoms as chronic disabilities 
resulting from an undiagnosed illness are not well grounded.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1982 pre-enlistment examination report is negative 
for complaints or findings related to hair loss, elevated 
blood pressure readings, respiratory symptoms (including 
shortness of breath), or symptoms involving the skin.  The 
veteran was found to be physically qualified for enlistment.  
Service medical records note no complaints or findings 
related to hair loss, elevated blood pressure readings, or 
respiratory symptoms (including shortness of breath).  A July 
1984 service medical record notes the veteran's complaints of 
pruritic vesicular eruption on the arms, neck, legs and 
truck.  Prior contact with poison ivy was noted.  Assessment 
was contact dermatitis.  An April 1985 service medical record 
notes the veteran's complaints of contact with poison ivy.  
Examination revealed a moderately severe poison ivy rash on 
the face, neck and arms.  Assessment was rhus dermatitis.  
Service medical records dated in January 1986 note the 
veteran's complaints of an intermittent rash on the left 
axilla.  Examination revealed dry skin with folliculitis.  
One week later, examination revealed an increase in satellite 
lesions or papules.  A March 1986 service medical record 
notes the veteran's complaints of a skin infection in the 
armpit.  It was noted that the veteran had been seen in 
January with the same problem.  Assessment was folliculitis.  
Service medical records note that the veteran declined a 
separation examination in October 1991.

In September 1994, the veteran filed a claim (in pertinent 
part) for service connection for hair loss, elevated blood 
pressure readings, respiratory symptoms (characterized as 
shortness of breath), and symptoms involving the skin 
(characterized as sun spots on the body, face and right ear), 
all as chronic disabilities resulting from undiagnosed 
illnesses.  The veteran indicated that he received no 
treatment for these disabilities during service.

The veteran underwent a VA compensation examination in 
November 1995.  The examination report notes the veteran's 
complaints of elevated blood pressure "last year;" the 
veteran reported that his blood pressure was currently 
normal.  He denied any problems with his lungs.  He denied 
any problems with his skin other than occasional dry skin 
spots on his shoulders and what was noted to be hereditary 
male pattern baldness.  Examination of the skin revealed two 
to three small (3 mm), dry patches on the shoulders with a 
slightly injected excoriated base.  Cardiovascular 
examination revealed blood pressure readings of 126/82 while 
sitting, 134/76 while lying down, and 132/90 while standing.  
Blood pressure after exercise was 134/84; two minutes after 
exercise blood pressure was 135/82.  Examination of the 
respiratory system revealed that the lungs were clear to 
percussion and auscultation.  There was no use of accessory 
muscles with normal breathing.  Diagnosis was mild dry skin 
secondary to climate.

VA outpatient treatment and hospitalization reports dated 
from 1994 to 1998 note that the veteran was seen on numerous 
occasions with various complaints.  Specifically, a July 1994 
examination report notes that the skin, including the hair, 
was normal upon examination.  Blood pressure was 130/94; a 
second reading was 124/88.  Upon examination in August 1994, 
blood pressure was 132/68.  A VA report of hospitalization 
dated from August 1994 to October 1994 notes that the veteran 
reported a history of hypertension.  Upon examination at 
admission, vital signs were noted to be stable and 
unremarkable.  In addition, a rash was noted on the right 
ear.  Treatment records dated in April 1997 note a history of 
tinea pedis.  The veteran was reported using an antifungal 
cream once a day.  A VA hospitalization report dated from May 
1997 to October 1997 notes that blood pressure on admission 
was 130/68.  The hospitalization report notes no complaints 
of symptoms involving the skin.  Examination revealed clear 
skin.  In addition, the outpatient treatment and 
hospitalization reports dated from 1994 to 1998 note no 
complaints or findings related to hair loss or shortness of 
breath.

Other evidence submitted by the veteran includes a February 
1996 statement from Veterans' Resource Center and February 
1996 and August 1997 statements from individuals who served 
with the veteran.  These statements pertain to the veteran's 
service in Saudi Arabia and a disability not herein at issue.  

Analysis

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for hair loss, elevated blood pressure readings, 
respiratory symptoms (characterized as shortness of breath), 
and symptoms involving the skin, all as chronic disabilities 
resulting from undiagnosed illnesses.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1999) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well-
grounded claim, there is no duty to assist.  The General 
Counsel addressed the issue of what constitutes a well-
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

VAOPGCPREC 4-99 (May 3, 1999).  

Hair Loss and Symptoms Involving the Skin

The veteran's claims concerning service connection for hair 
loss and symptoms involving the skin as chronic disabilities 
resulting from undiagnosed illnesses are not well grounded.  

The claims file indicates that the veteran has been diagnosed 
as having hereditary male pattern baldness.  In paragraph 15 
of its precedential opinion, the General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's symptoms have 
been clinically diagnosed as hereditary male pattern 
baldness; therefore, he has not submitted evidence that these 
symptoms are the result of a chronic disability resulting 
from an undiagnosed illness.  Thus, the veteran's claim 
concerning service connection for hair loss as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.

In addition, the claims file indicates that the veteran was 
diagnosed during service with dermatitis and folliculitis.  
He was diagnosed after service with tinea pedis.  Therefore, 
he has not submitted evidence that these symptoms are the 
result of a chronic disability resulting from an undiagnosed 
illness.  Additionally, the Board notes that a rash on the 
right ear was noted on an August 1994 VA hospitalization 
admission report.  However, there simply are no objective 
indications of chronic symptoms involving the skin (i.e., 
lasting 6 months or more) during the relevant period of 
service, nor to a degree of 10 percent or more following 
service.  The requirements for a 10 percent rating for a skin 
condition consist of exfoliation, exudation or itching, with 
involvement of an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  Thus, the veteran's 
claim concerning service connection for symptoms involving 
the skin as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  


Elevated Blood Pressure Readings and Respiratory Symptoms

The veteran's claims concerning service connection for 
elevated blood pressure readings and respiratory symptoms 
(claimed as shortness of breath) as chronic disabilities 
resulting from undiagnosed illnesses are not well grounded.

The Board notes that the veteran's service medical records 
are negative for complaints or findings of elevated blood 
pressure readings.  Although the veteran complained of a 
history of elevated blood pressure during a 1994 VA 
hospitalization and a November 1995 VA examination, there is 
no evidence that the veteran has any current findings of 
elevated blood pressure.  The Board notes that a July 1994 
examination report notes that blood pressure was 130/94 upon 
an initial reading; a November 1995 VA examination report 
notes that blood pressure was 132/90 while standing.  
However, there simply are no objective indications of chronic 
elevated blood pressure readings (i.e., lasting 6 months or 
more) during the relevant period of service, nor to a degree 
of 10 percent or more following service.  The requirements 
for a 10 percent rating for hypertensive vascular disease 
consist of diastolic pressures predominantly 100 or more or 
systolic pressures predominantly 160 or more; or, a history 
of diastolic pressures predominantly 100 or more with 
continuous medication required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Thus, the veteran's claim for 
service connection for elevated blood pressure readings as a 
chronic disability resulting from an undiagnosed illness is 
not well grounded under 38 C.F.R. § 3.317.

In addition, the Board notes that the veteran's service 
medical records are negative for complaints or findings of 
respiratory symptoms, including shortness of breath.  
Although the veteran complained of shortness of breath when 
he submitted his claim for service connection in September 
1994, there is no evidence that the veteran has ever 
experienced any symptoms of shortness of breath.  The Board 
notes that there simply are no objective indications of 
chronic respiratory symptoms (i.e., lasting 6 months or more) 
during the relevant period of service.  In fact, the veteran 
stated during a 1995 VA examination that he was having no 
problems with his lungs.  Thus, the veteran's claim for 
service connection for respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness is not well 
grounded under 38 C.F.R. § 3.317.

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, supra.  Therefore, the veteran's claims 
concerning service connection for elevated blood pressure 
readings as a chronic disability resulting from an 
undiagnosed illness and respiratory symptoms as a chronic 
disability resulting from an undiagnosed illness must be 
denied.


ORDER

The claim for entitlement to service connection for hair loss 
as a chronic disability resulting from an undiagnosed illness 
is denied.

The claim for entitlement to service connection for symptoms 
involving the skin as a chronic disability resulting from an 
undiagnosed illness is denied.

The claim for entitlement to service connection for elevated 
blood pressure readings as a chronic disability resulting 
from an undiagnosed illness is denied.

The claim for entitlement to service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

